—Appeal by the defendant from a judgment of the County Court, Westchester County (Carey, J.), rendered January 14, 1994, convicting him of robbery in the second degree, grand larceny in the fourth degree, petit larceny, menacing, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant stole a motor vehicle, the value of which exceeded one hundred dollars (see, Penal Law § 155.30).
The defendant’s remaining contentions are without merit (see, CPL 470.15 [5]). Balletta, J. P., Copertino, Pizzuto and Krausman, JJ., concur.